Title: Thomas Jefferson to Littleton W. Tazewell, 5 June 1810
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            Sir
             
                     Monticello 
                     June 5. 10.
          
          Your letter dated Apr. 29. never came to my hands till our last post of the 1st inst. the research it desired has occupied some time. I am not in the habit of stating my accounts in a ledger, depending on a very exact entry of all pecuniary transactions in a journal. settling most things at short hand, this answers sufficiently; but in those of long standing the research becomes proportionably laborious. I mention this lest in the present case I may have committed any error. but as far as I can see by the examination I have gone through, I gave 3. bonds for my portion of mr Wayles’s debt, to  
                  Walsh & co. to wit, 2. of £300. each and a 3d of 381.£ and that I have made 3. paiments of £300. each on the 1st of Oct. 1798. the 13th of Apr. 1801. & the 20th of Apr. 1807. by these paiments the 1st & 2d bonds are discharged, and I shall be glad to recieve them; but on account of interest incurred which has been considerable, a considerable sum is due on the 3d and the entire amount of a bond of £150. due on my own account with interest.I
			 am sensible of great indulgence in the discharge of this debt, in which I have been the more tardy under the belief that mr Walsh was contented to leave his money at interest in a safe situation. still, persuaded that I had kept my affairs at Washington in such order that I should wind up there with even accounts, I relied on discharging this debt in the present year. it proved in event that such an accumulation of outstanding accounts (of
			 which I was ignorant) were brought in in the last days of my residence there, that I fell into great arrears to answer which I was obliged to go into a bank. I am now laboring to
			 get
			 out of this, but shall not accomplish it the present year. I have still need therefore to ask a continuance of the money of mr Welsh in my hands some time longer. once clear of the bank on the account before mentioned, I can with little delay answer all other claims existing against me. and shall feel particular thankfullness on having been permitted to close these old affairs of mr Wayles with moderate sacrifices of the property he left. accept my particular thanks for the portion of indulgence for which I am indebted to yourself & the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        